COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NOS. 2-10-283-CV
                                    2-10-285-CV
                                    2-10-287-CV


TWO HUNDRED FIFTY-NINE                                              APPELLANT
THOUSAND, THREE HUNDRED
THIRTY-SIX DOLLARS AND
SEVEN/100

                                        V.

THE STATE OF TEXAS                                                    APPELLEE


                                     ----------

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

              MEMORANDUM OPINION1 AND JUDGMENT

                                     ----------

       We have considered “Appellant’s Motion To Dismiss@ of appellants LeRoy

Blanks, Anita Blanks, Carpenter Land Investment Company, Fort Worth Bingo,

Inc., and Fort Worth Concessions. It is the court=s opinion that the motion should

be granted; therefore, we dismiss the appeals. See Tex. R. App. P. 42.1(a)(1),

43.2(f).

       1
       See Tex. R. App. P. 47.4.
      Costs of the appeals shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: September 2, 2010